Citation Nr: 0713573	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  99-22 039A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an arterial 
circulatory disorder, to include as due to Agent Orange (AO) 
exposure.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to AO exposure.

3.  Entitlement to service connection for a prostate 
disorder, to include as due to AO exposure.

4.  Entitlement to service connection for colonic polyps, to 
include as due to AO exposure.

5.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10% disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1964 to August 
1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 1999 rating action that denied 
service connection for arterial circulatory, respiratory, and 
prostate disorders, colonic polyps, and peripheral 
neuropathy, each to include as due to AO exposure, and also 
denied a rating in excess of 10% for a left knee disability.

In May 2000, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.

By rating action of April 2002, the RO granted service 
connection for peripheral neuropathy; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
issue.

By decision of March 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development. 

By rating action of December 2005, the RO granted a separate 
20% disability rating for limitation of left knee extension, 
effective September 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era, and is presumed to have been 
exposed to AO during that time.

3.  An arterial circulatory disorder was not shown present in 
service or for many years thereafter, and the competent 
evidence establishes no nexus between such current disability 
and the veteran's military service, to include AO exposure.

4.  A respiratory disorder was not shown present in service, 
and the competent evidence establishes no nexus between any 
such current disability and the veteran's military service, 
to include AO exposure.

5.  A prostate disorder was not shown present in service, and 
the competent evidence establishes no nexus between such 
current disability and the veteran's military service, to 
include AO exposure.

6.  Colonic polyps were not shown present in service or for 
many years thereafter, and the competent evidence establishes 
no nexus between any such current disability and the 
veteran's military service, to include AO exposure.

7.  The veteran's left knee disability is manifested by 
subjective complaints of pain, weakness, and swelling, with 
objective findings showing tenderness, mild crepitation, 
degenerative joint disease, flexion to 120 degrees, and no 
instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an arterial 
circulatory disorder, to include as due to AO exposure, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 
3.309 (2006).

2.  The criteria for service connection for a respiratory 
disorder, to include as due to AO exposure, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for a prostate 
disorder, to include as due to AO exposure, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for colonic polyps, 
to include as due to AO exposure, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

5.  The criteria for a rating in excess of 10% for a left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

May 2001, March 2004, and March 2005 post-rating RO letters 
collectively informed the veteran of the VA's 
responsibilities to notify and assist him in his claims, and 
what was needed to establish entitlement to service 
connection (evidence showing that a disease began in or was 
made worse by his military service).  September 2001, March 
2004, and March 2005 RO letters notified the veteran of what 
was needed to establish entitlement to an increased rating 
(evidence showing that the service-connected disability had 
gotten worse).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, those RO letters collectively provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  The 2004 and 2005 letters further collectively 
specified what records the VA was responsible for obtaining, 
to include Federal records, and reiterated the type of 
records that the VA would make reasonable efforts to get, and 
the March 2005 RO letter requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claims.  The Board thus finds that these letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,    16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the June 1999 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
November 2000.  However, the Board thus finds that any delay 
in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claims, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development and the Board 
remand, comprehensive documentation, identified below, has 
been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2004 and 
2005 RO notice letters, the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated then on the 
basis of all the evidence of record January and March 2006 
(as reflected in the Supplemental Statements of the Case 
(SSOCs)0.  Hence, the Board finds that any failure on the 
part of the VA in not fulfilling VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto), and that a claimant 
must be informed of the rating formula for all possible 
schedular ratings for an applicable rating code.  In this 
case, the Board finds that the appellant was notified of all 
pertinent rating formulas in the October 1999 Statement of 
the Case and the April 2001 and January and March 2006 SSOCs, 
and of the degree of disability and the effective date 
information in the March 2006 SSOC, and that these suffice 
for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all available evidence 
necessary to substantiate his claims, to include obtaining 
all available service and pertinent post-service VA and 
private medical records.   The veteran was afforded 
comprehensive VA examinations in December 1968, November 
1979, May 1999, April 2002, and September 2005.  Of record is 
a transcript of the veteran's May 2000 RO hearing testimony. 
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In March 2006, the veteran stated that no other information 
or evidence to submit in support of his claims.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.
  
II. Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Certain chronic diseases, such as arterial vascular disease, 
when manifested to a compensable degree within 1 year from 
the date of termination of such service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)) (2004).  

In this case, available service records confirm the veteran's 
service in Vietnam during the Vietnam era.  Thus, under the 
legal authority cited above, he is presumed to have been 
exposed to AO during his Vietnam service.  However, his 
arterial circulatory, respiratory, prostate, and colonic 
polyp disorders are not among the enumerated disabilities 
under 38 C.F.R. § 3.309(e) for which the VA has determined an 
etiological relationship with inservice herbicide (AO) 
exposure exists.  Moreover, in January 1980, a VA physician 
noted that the veteran had a number of symptoms which he 
attributed to possible AO exposure, but after a review of the 
medical history and current examination of the veteran and 
laboratory data, the doctor opined that there was no 
objective evidence that the possible herbicide exposure had 
had any adverse health effects on the veteran. 

The record also presents no other basis for service 
connection for the veteran's arterial circulatory, 
respiratory, prostate, and colonic polyp disorders in this 
case.  The service medical records are completely negative 
for findings or diagnoses of any arterial vascular disease, 
respiratory or prostate disorders, or colonic polyps.  The 
lungs, chest, abdomen and viscera, anus, rectum, and vascular 
and genitourinary systems were all normal on August 1968 
separation examination.  

There is also no medical evidence that any arterial vascular 
disease was manifested during the 1st post-service year.  The 
veteran's cardiovascular, respiratory, genitourinary, and 
digestive systems were normal on comprehensive VA examination 
in December 1968.  Hence, none of the claimed conditions were 
shown in or shortly after service.  

The first objective evidence of a respiratory disorder was 
the probable emphysema and viral left lower lobe interstitial 
pneumonia for which the veteran was hospitalized at a VA 
medical facility in April 1970, over 1.5 years post service.  
January 1999 VA medical records noted a past medical history 
of chronic obstructive pulmonary disease (COPD) status post 
lung reduction in 1991, some    23 years post service.  A 
January 2002 VA examination report noted a past medical 
history of a right lung resection secondary to a ruptured 
emphysematous bleb in 1991, some 23 years post service.  
After March 1995 examination by P. T., D.O., the impressions 
included a history of bullous emphysema.  October 1998 VA 
chest X-rays revealed multiple bullae in the left apex.  A 
February 1999 VA CT chest scan revealed bullous emphysema.  
The diagnoses following May 1999 VA examination included COPD 
with recurring pneumonia.  In July 2000, Dr. P. T. diagnosed 
COPD as a current disability.  On no occasion did any 
competent medical authority implicate the veteran's military 
service or any incident thereof, including exposure to AO, in 
the etiology of any respiratory disorder.  To the contrary, 
the April 1970 respiratory complaints were noted to have had 
their onset only 2 or 3 weeks previously.  

Although the veteran gave a history of pneumonia in service 
on May 1999 VA examination, and he testified at the May 2000 
RO hearing that he had bronchitis in service, that history is 
not supported by the service medical records, which, as noted 
above, were completely negative for pertinent respiratory 
pathology.  The appellant's own reported post-service history 
of alleged inservice respiratory pathology, as reflected in 
the 1999 VA medical report, does not constitute competent 
evidence that the alleged pathology actually existed during 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
him, does not constitute competent medical evidence, and a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

The first objective evidence of a prostate disorder was the 
prostatitis diagnosed on VA outpatient examination in 
September 1970, over 2 years post service.  The prostate was 
tender but firm on April 1977 VA examination.  After March 
1995 examination by Dr. P. T., the impressions included 
chronic prostatitis with prostatic hypertrophy.  March and 
May 1995 examinations by T. T., M.D., showed marked 
enlargement of the prostate, and the veteran underwent a 
simple retropubic prostatectomy in June.  Benign prostatic 
hypertrophy status post prostatectomy, currently 
asymptomatic, was diagnosed on May 1999 VA examination.  
October 2002 VA outpatient examination showed a tender, 
enlarged prostate.  On no occasion did any competent medical 
authority implicate the veteran's military service or any 
incident thereof, including exposure to AO, in the etiology 
of any prostate disorder.  

Although the veteran gave a history of an enlarged prostate 
in service on the May 1999 VA examination, and he testified 
at the May 2000 RO hearing that he was treated for an 
enlarged prostate in service, that history is not supported 
by the service medical records, which, as noted above, were 
completely negative for any pertinent prostatic pathology.  
The appellant's own reported post-service history of alleged 
inservice prostate pathology, as reflected in the 1999 VA 
medical report, does not constitute competent evidence that 
the alleged pathology actually existed during service.  See 
LeShore, 8 Vet. App. 409 (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

The cardiovascular system was normal on examinations at St. 
Elizabeth's Hospital in February 1978 and by the VA in 
November 1979.  The first objective evidence of arterial 
vascular disease was the past medical history of a 1996 right 
femoral-femoral bypass noted in January 1999 VA medical 
records, which 1996 event was some 28 years post service.  
The latter 1999 VA records also noted a history of coronary 
artery disease status post coronary artery bypass grafting 
(CABG) in September 1998.  A January 2002 VA examination 
report noted a past medical history of right leg bypass 
surgery for poor circulation in 1996, some 28 years post 
service.  Right lower extremity peripheral vascular disease 
(PVD) was diagnosed on May 1999 VA examination.  PVD was 
diagnosed as a current disability by Dr. P. T. in July 2000 
and on January 2002 VA examination.  January 2005 VA 
outpatient records noted that the veteran underwent 3-vessel 
CABG in August 2004 and was found to have worsened lower 
extremity PVD.  On no occasion did any competent medical 
authority implicate the veteran's military service or any 
incident thereof, including exposure to AO, in the etiology 
of any arterial circulatory disorder.

Although on the May 1999 VA examination the veteran gave a 
history of circulatory problems in service that he was told 
were due to arterial insufficiency, and he testified at the 
May 2000 RO hearing that he had poor lower extremity 
circulation in service in 1968, that history is not supported 
by the service medical records, which, as noted above, were 
completely negative for any pertinent cardiovascular 
pathology.  The appellant's own reported post-service history 
of alleged inservice arterial vascular pathology, as 
reflected in the May 1999 VA medical report, does not 
constitute competent evidence that the alleged pathology 
actually existed during service.  See LeShore, 8 Vet. 
App. 409 (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).

The first objective evidence of colonic polyps was the right-
sided colonic polypectomy for which the veteran was 
hospitalized at a VA medical facility in January 1999, over 
30 years post service.  On May 1999 VA examination, the 
veteran gave a history of the removal of colonic polyps a 
year ago; after examination, the diagnoses included chronic 
polyps, currently in remission.  On no occasion did any 
competent medical authority implicate the veteran's military 
service or any incident thereof, including exposure to AO, in 
the etiology of any colonic polyps.  At the May 2000 RO 
hearing, the veteran himself testified that his colonic 
polyps only began 2 or 3 years ago.

The record contains no other persuasive evidence of a nexus 
between any current arterial circulatory, respiratory, 
prostate, or colonic polyp disorder and the veteran's 
military service or any incident thereof, including exposure 
to AO.

The Board has also considered the appellant's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on a medical matter-such as whether there 
exists a medical relationship between his arterial 
circulatory, respiratory, prostate, or colonic polyp 
disorders and his military service, to include presumed AO 
exposure during his Vietnam service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the 
veteran's own assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for arterial circulatory, 
respiratory, prostate, and colonic polyp disorders, to 
include as due to AO exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

II.  An Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria of DC 5257, slight impairment 
of either knee, to include recurrent subluxation or lateral 
instability, warrants a 10% rating.  20 and 30% ratings 
require moderate and severe impairment, respectively.  

The terms "slight," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10% rating.  A 20% rating requires flexion 
limited to 30 degrees.  A 30% rating requires flexion limited 
to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10% rating.  A 20% rating requires 
limitation of extension to 15 degrees.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10% is 
not warranted for the veteran's left  knee disability under 
any applicable rating criteria.

October 1998 VA X-rays revealed mild to moderate degenerative 
joint disease (DJD) changes involving the left knee joint.

On May 1999 VA examination, the veteran complained of left 
knee pain, locking, and swelling that was variably relieved 
by medication.  Current examination showed mild crepitus but 
no local tenderness or fluid.  The joint appeared to be 
stable.  Flexion was to 125 degrees, with pain at 110 
degrees.  The diagnoses included left knee arthritis.

At the May 2000 RO hearing, the veteran complained of pain, 
locking, swelling, and fluid build-up in the left knee.

On April 2002 VA examination, the veteran complained of left 
knee pain, swelling, and locking.  The examiner noted no 
episodes of dislocation or recurrent subluxation.  On 
examination, flexion was to 120 degrees with weakness, edema, 
joint line tenderness, guarding, and crepitus.  However, the 
knee was stable to varus/valgus stress, Lachman's test was 
negative, and McMurray's test was equivocal.  X-rays revealed 
moderate left knee DJD.

On September 2005 VA orthopedic examination, the veteran 
complained of left knee pain brought on by excessive 
ambulation and prolonged standing, with giving-way, but no 
locking or catching.  Rest, medications, and heat application 
provided mild relief of the pain.  On current examination, 
there was no left knee effusion, warmth, or erythema.  There 
was medial and lateral joint line tenderness and mild 
crepitation.  Range of motion was from 15 to 120 degrees.  
The patella was not ballotable, and Lachman's test and the 
anterior drawer sign were negative.  The knee was stable on 
the patellar grind test, with moderate pain on valgus/varus 
stress.  Motor testing showed 4-5/5 strength.  Left knee X-
rays revealed DJD changes without fracture or dislocation.  
The diagnoses included chronic left knee arthralgia related 
to post-traumatic DJD.

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of left knee 
impairment that would warrant a 20% rating under DC 5257.  In 
this regard, the Board notes that the veteran has 
consistently demonstrated good range of motion of the knee, 
and that there has been no instability or recurrent 
subluxation.  

The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's left knee 
disability, but finds that no higher evaluation is 
assignable.  With respect to limitation of motion, the Board 
points out that no examination from 1999 to 2005 has shown 
the level of left knee impairment that would warrant at least 
the next higher, 20% rating for limitation of leg flexion 
under DC 5260-that is, limitation of leg flexion to 30 
degrees.  

With respect to limitation of left knee extension, the Board 
notes that, by rating action of December 2005, the RO granted 
a separate 20% disability rating for such limitation, 
effective September 2005, the date of the VA examination 
which showed limitation of leg extension to 15 degrees under 
DC 5261.  However, no such limitation of extension to 15 
degrees was found on the 1999 and 2002 VA examinations.  
  
The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the 10% rating for the left knee.  Although 
the April 2002 VA examiner noted the veteran's left knee 
symptoms including pain, fatigue, weakness, and lack of 
endurance following repetitive use or during flare-ups, they 
produced no additional limitation of knee range of motion or 
joint function.  No set amount of left knee flexion or 
extension increased the veteran's pain on September 2005 VA 
examination, but the pain flared in proportion to his 
increased activity.  The veteran stated that he ceased his 
activities during an acute flair of knee pain until it 
diminished to the point where he could again perform his 
activities of daily living at a reasonable level of 
functioning, but he was able to carry out those activities 
including work performance and productivity on a regular 
basis.  Hence, the record presents no basis for assignment of 
any higher rating based on DeLuca factors alone, inasmuch as 
functional impairment due to pain is contemplated by the 
current rating.

Under these circumstances, the record presents no basis for 
assignment of a higher rating for the left knee disability 
under any applicable rating criteria.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10% for a left knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for an arterial circulatory disorder, to 
include as due to AO exposure, is denied.

Service connection for a respiratory disorder, to include as 
due to AO exposure, is denied.

Service connection for a prostate disorder, to include as due 
to AO exposure, is denied.

Service connection for colonic polyps, to include as due to 
AO exposure, is denied.
 
A rating in excess of 10% for a left knee disability is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


